UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7982


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEE SAUNDERS, a/k/a RJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:10-cr-00018-FPS-JSK-1)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Saunders, Appellant Pro Se. John Castle Parr, Tara
Noel Tighe, Assistant United States Attorneys, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert   Lee    Saunders   appeals      the   district       court’s    order

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c) (2012) and Amendment 782 to the Sentencing Guidelines.

We   have   reviewed    the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Saunders, No. 5:10-cr-00018-FPS-JSK-1

(N.D.W. Va. Nov. 23, 2015). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and    argument     would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       2